DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “the geometry information” in line 9 should recite “the item of geometry information”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “the geometry information” in line 10 should recite “the item of geometry information”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “In a non-transitory…” should recite “A non-transitory…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14, as amended, now recites “wherein the training differential image data is based on the training module image data and the training patient image data” (emphasis added). However, the instant specification fails to provide support for such a limitation. More specifically, on pg. 9 of the instant specification it is discloses that “[T]he training differential image data is, for example, linked to the training module image data and training patient image data” (emphasis added) but there is no teaching that the differential image data is based on the training module image data and training patient image data. In other words, the differential image data is related to the training module image data and training patient image data, but the differential image data is not derived from the training module image data and training patient image data. It should be appreciated that linking two features is not equivalent to having one feature being the basis of another. Thus, the above claim limitation introduces new matter that does not comply with the written description requirement under 35 U.S.C. 112(a).
Claim 16, as amended, now recites “the training adjustment data being based on geometry information of a module of an imaging apparatus, wherein the module partially covers a body region of a patient during acquisition of patient image data.” However, the instant specification fails to provide support for such a limitation. More specifically, on pg. 10 of the instant specification, “[T]he training adjustment data is, for example, data that only images a region of the patient incompletely (e.g., with gaps). The training adjustment data is, for example, data that only images a region of the patient completely (e.g., without gaps).” The cited disclosure only provides support for the training adjustment data being based on patient image data and not geometry information of a module. Thus, the above claim limitation introduces new matter that does not comply with the written description requirement under 35 U.S.C. 112(a).
Furthermore, Claim 16, as amended, now recites “wherein the training patient movement data is based on the training adjustment data.” However, the instant specification fails to provide support for such a limitation. More specifically, on pg. 10 of the instant specification it is discloses that “The training patient movement data is, for example, linked to the training adjustment data” (emphasis added) but there is no teaching that the training patient movement data is based on the training adjustment data. In other words, the training patient movement data is related, i.e. linked, to the training adjustment data, but the training patient movement data is not derived from, i.e. based on, the training adjustment data. It should be appreciated that linking two features is not equivalent to having one feature being the basis of another. Thus, the above claim limitation introduces new matter that does not comply with the written description requirement under 35 U.S.C. 112(a).
Claim 17, as amended, now recites “identify patient image data of a part of the body region of the patient during a medical imaging measurement.” However, the instant specification fails to provide support for such a limitation. More specifically, on pg. 6 of the instant specification, “[T]he segments of the patient image data, which correspond to the geometry information of the module, may be identified and removed from the patient image data, for example.” The cited disclosure provides support for identifying segments of the patient image data that corresponds to the geometry information of the module and not identifying patient image data of a part of the body region. Thus, the above claim limitation introduces new matter that does not comply with the written description requirement under 35 U.S.C. 112(a).
The dependent claims of the above rejected claims are rejected due to their dependency.


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9, 10-18, & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 14, & 16 are directed to a process, Claim 17  is directed to an apparatus, and Claim 20 is directed toward a product, all of which fall into statutory categories; however, the claims recites the following abstract ideas: determining adjustment data based on the geometry information; determining the patient movement based on the reference image and the adjustment data; training a function based on the training module image data, the training patient image data, and the training differential image data; identify patient image data of a part of the body region of the patient during a medical imaging measurement; and identify an item of geometry information of a module of the imaging apparatus, wherein the module partially covers the body region of the patient during the acquisition of the patient image data.
With regards to Claim 1 & Claims 14, 16, 17, and 20 (mutatis mutandis), the cited limitations, under their broadest reasonable interpretation, cover performance in the mind. Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids, see MPEP § 2106.04(a)(2)(III)( B). The functions can be practically performed merely with the use of basic physical aids despite being specified as "real-time" images. Under a broadest reasonable interpretation, the real-time images may be interpreted as those images captured in a current session (i.e., "something happening now" as from a conventional definition from yourdictionary.com/realtime connoting standard usage of the phrase) as opposed to those captured in the earlier session implied by the claimed "prior acquired" image signal data.
In particular, the act of determining adjustment data based on the geometry information could be performed by visual inspection of the item of geometry information (i.e. image, see ¶ [0078] of the instant application) and manually measuring changes in position. Similarly, the act of determining the patient movement based on the reference image and the adjustment data could be performed by visual inspection of the reference image and interpreting the visualized data to determine if identified movement corresponds with the manually measured adjustment data. The acts of identifying patient image data of a part of the body region of the patient during a medical imaging measurement & identifying an item of geometry information of a module of the imaging apparatus, wherein the module partially covers the body region of the patient during the acquisition of the patient image data could be performed by visually inspecting an image and making a professional judgement based on practitioner expertise regarding the identity of an imaged anatomical feature (body region) or the orientation of an imaging coil (module) which is routinely performed in a clinical setting.
While the courts have held that training an artificial intelligence model is statutory under 35 U.S.C. 1011, the act of training a generic function does not fall under the definition of an artificial intelligence model and, thus, training a function based on the training module image data, the training patient image data, and the training differential image data could be performed manually by selecting or purging which data trains the function. 
These judicial exceptions are not integrated into a practical application as established in MPEP § 2106.04(d). While the cited functions are associated with a computer processor (i.e. Claims 1, 14, & 17) or a non-transitory computer readable storage medium, it should be appreciated that generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount the use of a computer merely as a tool to perform an existing process as laid out in MPEP § 2106.05(f)(2). Furthermore, there is no indication that the ordered combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract ideas recited. For example:
Claim 1 recites acquiring reference image data of a body region of a patient which amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g)); acquiring patient image data of a part of the body region of the patient during the medical imaging measurement which amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g)); and providing an item of geometry information of a module of the imaging apparatus, wherein the module partially covers the body region of the patient during the acquisition of the patient image data which merely specifies the nature of the data which is exploited when executing the abstract ideas (see MPEP § 2106.05(g));
Claim 14 recites receiving training module image data and training patient image data, the training module image data being of a module of an imaging apparatus and the training patient image data being of a region of a patient which amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g)); receiving training differential image data, wherein the training differential image data is based on the training module image data and the training patient image data which also amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g)); and providing the trained function, which is operable to generate differential image data which invokes the use of computers or other machinery merely as a tool to perform an existing process (see MPEP § 2106.05(f)(2));
Claim 16 recites receiving training adjustment data, the training adjustment data being based on geometry information of a module of an imaging apparatus, wherein the module partially covers a body region of a patient during acquisition of patient image data which amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g)); receiving training patient movement data, wherein the training patient movement data is based on the training adjustment data which amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g)); providing the trained function for generating patient movement data invokes the use of computers or other machinery merely as a tool to perform an existing process (see MPEP § 2106.05(f)(2));
Claim 17 recites an imaging device configured to acquire reference image data of a body region of a patient which amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g)); a processor which invokes the use of computers or other machinery merely as a tool to perform an existing process (see MPEP § 2106.05(f)(2)); and
Claim 20 recites acquiring reference image data of a body region of a patient which amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g)); acquiring patient image data of a part of the body region of the patient during the medical imaging measurement which amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g)); and providing an item of geometry information of a module of the imaging apparatus, wherein the module partially covers the body region of the patient during the acquisition of the patient image data which invokes the use of computers or other machinery merely as a tool to perform an existing process (see MPEP § 2106.05(f)(2)).
In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 1-3, 5-6, 9, 11-18, & 20 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. More specifically, the depending claims are directed toward additional limitations which either:
 encompass abstract ideas consistent with those identified above,
fail to integrate the abstract idea into a practical application, or
fail to add significantly more than the abstract idea, for example: 
Claim 2 - wherein the image apparatus is a magnetic resonance apparatus merely specifies the nature of the data which is exploited when executing the abstract ideas (see MPEP § 2106.05(g));
Claim 3 - producing a reference model of the body region of the patient based on the reference image data, producing the adjustment data from the patient image data, and fitting the adjustment data to the reference model all merely specifies the nature of the data which is exploited when executing the abstract ideas (see MPEP § 2106.05(g)) and is presented at such a high level of generality that it amounts to a results-oriented solution that lacks detail as to how the computer performed the modifications in an attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result (see MPEP § 2106.05(f)(1));
Claim 5 - providing an item of geometry information of a local coil merely specifies the nature of the data which is exploited when executing the abstract ideas (see MPEP § 2106.05(g));
Claim 6 - wherein the body region of the patient is a head region of the patient, and wherein the module of the imaging apparatus is a head coil merely specifies the nature of the data which is exploited when executing the abstract ideas (see MPEP § 2106.05(g));
Claim 7 recites wherein producing the adjustment data from the patient image data comprises applying a function trained by machine learning to the geometry information of the module and the patient image data, such that the differential image data is generated which invokes the use of computers or other machinery merely as a tool to perform “applying a function” which encompasses a mental process (see MPEP § 2106.05(f)(2))
Claim 9 - acquiring module image data of the module of the imaging apparatus, recalling geometric data of the module from a database, or a combination thereof amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g));
Claim 10 - wherein determining the patient movement by fitting the adjustment data to the reference model comprises applying a function trained by machine learning to the adjustment data, such that the patient movement data is generated does not recite training, but applying a trained function thus invokes the use of computers or other machinery merely as a tool to perform “applying a function” which encompasses a mental process (see MPEP § 2106.05(f)(2));
Claim 11, wherein the body region is a face of the patient, and wherein the acquisition of the reference image data of the body region of the patient takes place using a camera arranged in a head coil merely specifies the nature of the data which is exploited when executing the abstract ideas (see MPEP § 2106.05(g));
Claim 12 - wherein the determination of the patient movement takes place in real time during the medical imaging measurement invokes the use of computers or other machinery merely as a tool to perform an existing process (see MPEP § 2106.05(f)(2));
Claim 13 - wherein no external marker is attached to the patient during the medical imaging measurement amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g));
Claim 15 - generating the differential image data using the provided trained function is presented at such a high level of generality that it amounts to a results-oriented solution that lacks detail as to how the computer performed the modifications in an attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result (see MPEP § 2106.05(f)(1)); and
Claim 18 - wherein the imaging device is an optical camera merely specifies the nature of the data which is exploited when executing the abstract ideas (see MPEP § 2106.05(g)).
It follows that the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more, and thus fails to meet the requirements of 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1-3, 5-7, 9-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US PGPUB 2015/0366527; hereinafter “Yu”) .
With regards to Claim 1, a method for determining a patient movement during a medical imaging measurement with an imaging apparatus (motion tracking system 102a for tracking subject’s face; see FIG. 24 & ¶ [0074]) during a medical imaging measurement with an imaging apparatus (scanner 108, e.g. MRI, see FIG. ¶ [0094]), the method comprising:
acquiring reference image data of a body region of a patient (create a three-dimensional surface model of the object of interest, see [0076], based on sensor data, e.g. camera, see ¶ [0074], and estimating/predicting a new patient position based on old/prior patient position movement data/estimates; see ¶ [0103]-[0104]);
acquiring patient image data of a part of the body region of the patient during the medical imaging measurement (create a surface model based on a surface texture of the object as detected by a detector; see ¶ [0076], wherein detector 102 send patient movement data (for example, camera images, distance estimates, signals, or the like), see ¶ [0081]);
providing an item of geometry information of a module of the imaging apparatus (scissor angle 422 ensuring “line of sight” of a facial landmark, see FIG. 24 & ¶ [0162]; it should be appreciated that Yu discloses that any embodiment can be combined with the system of FIG. 24, thus, the system FIG. 25 clearly illustrates line of sight through the head coil 432 which connotes geometry information of the head coil 432 to maintain line of sight therethrough), wherein the module partially covers the body region of the patient during the acquisition of the patient image data (in fig. 25, the head coil 432 is clearly illustrated as partially covering the head in order to achieve line of sight, see ¶ [0162]-[0163]);
determining, by a processor, adjustment data based on the geometry information (“to calculate motion tracking information based on changes to the three-dimensional surface model as it is updated when the subject moves,” i.e. calculating differences between the 3D surface model at n=i-1 or n=0 and the 3D surface model at n=i; see ¶ [0076]); and
determining, by the processor, the patient movement with the aid of based on the reference image data and the adjustment data (“to calculate motion tracking information based on changes to the three-dimensional surface model as it is updated when the subject moves,” i.e. the determined changes or difference is a mapping transform between current state (n=i) or a previous state (n=i-1 or n=0) which is a reference model; see ¶ [0076]).

With regards to Claim 2, wherein the image apparatus is a magnetic resonance apparatus (scanner 108, e.g. MRI, see ¶ [0094]).

With regards to Claim 3, further comprising:
producing a reference model of the body region of the patient based on the reference image data (create a three-dimensional surface model (i.e. reference image data) of the object of interest (e.g. a head or face), see ¶ [0074] & [0076]), 
wherein determining the adjustment data comprises producing the adjustment data from the patient image data (“to calculate motion tracking information based on changes to the three-dimensional surface model as it is updated when the subject moves,” i.e. calculating differences, adjustment data, between the 3D surface model, patient image data, at n=i-1 or n=0 and the 3D surface model at n=I to create motion tracking information, patient movement data; see ¶ [0076]), and
wherein determining the patient movement comprises fitting the adjustment data to the reference model (“to calculate motion tracking information based on changes to the three-dimensional surface model as it is updated when the subject moves,” i.e. calculating differences, adjustment data, between the 3D surface model, patient image data, at n=i-1 or n=0 and the 3D surface model at n=i; see ¶ [0076]; further, the new patient movement data is analyzed and compared to the baseline patient, fitting, data to determine a new patient positioning estimate as described above, see ¶ [0112]-[0113]).

With regards to Claim 5, wherein providing the item of geometry information (scissor angle 422 maintaining line of sight, see FIGs. 24 & 25) of the module of the imaging apparatus comprises providing an item of geometry information of a local coil (head cage or head coil 432, see FIGS. 25-28, 32 & ¶ [0162]-[0163], [0170]).

With regards to Claim 6, wherein the body region of the patient is a head region of the patient, and wherein the module of the imaging apparatus is a head coil (head cage or head coil 432, see FIGS. 25-28, 32 & ¶ [0162]-[0163], [0170]).

With regards to Claim 7, wherein producing the adjustment data from the patient image data comprises applying a function trained by machine learning to the geometry information of the module and the patient image data, such that the differential image data is generated (detector processing interface can be configured to select the detected estimated motion values that are determined to be the most accurate. In an embodiment, accuracy can be determined by historical accuracy, one of ordinary skill in the art that, see ¶ [0068], i.e. historical accuracy indicates learning; and tracking changes in a known pattern, see ¶ [0078], i.e. pattern recognition; and predicting new patient positions based on statistical & probabilistic approaches, see ¶ [0104]; taken together, one of ordinary skill in the art would recognize pattern recognition with historical accuracy and prediction as machine learning).

With regards to Claim 9, wherein providing the item of geometry information of the module of the imaging apparatus (the scissor angle 422 between the detectors 2408 is known, see ¶ [0162], in order to achieve line of sight through the head coil 432 thus geometry of the head coil 432 is also known, see ¶  [0163]) comprises acquiring module image data of the module of the imaging apparatus, recalling geometric data of the module from a database, or a combination thereof (motion tracking system tracks object motion using the various detector embodiments and transforms that motion data from the detector reference frame/coordinate system to the image space based on known transformation data, i.e. a database of geometric data, see ¶ [0069], [0072], [0075]; it should be appreciated that the act of acquiring module image data is claimed in the alternative). 

With regards to Claim 10, wherein determining the patient movement by fitting the adjustment data to the reference model comprises applying a function trained by machine learning to the adjustment data, such that the patient movement data is generated (estimating/predicting a new patient position, i.e. determining patient movement, based on complex probabilistic/statistical approaches that utilize prior patient position estimates and new and old patient movement data, i.e. fitting adjustment data, see ¶ [0103]-[0104]; it should be appreciated that, as discussed above, one of ordinary skill in the art would recognize pattern recognition with historical accuracy and prediction as machine learning, see ¶ [0068], [0078], [0104]).

With regards to Claim 11, wherein the body region is a face of the patient, and
wherein the acquisition of the reference image data of the body region of the patient takes place using a camera arranged in a head coil (camera 2408 integrated into head coil 432 as illustrated in FIGS. 24-30 & 32).

With regards to Claim 12, wherein the determination of the patient movement takes place in real time during the medical imaging measurement (the tracking takes continuously throughout an imaging scan to continuously develop position estimates and adjust the scanner in real time, see Yu ¶ [0104]).

With regards to Claim 13, wherein no external marker is attached to the patient during the medical imaging measurement (anatomical landmarks 110a, see FIG. 25 & ¶ [0103]).

With regards to Claim 16, a computer-implemented method for providing a trained function in order to generate patient movement data (computer implemented method for tracking motion, see Claim 11, where motion tracking is based on statistical and/or probabilistic prediction based on pattern recognition based on historical accuracy, see ¶ [0068], [0078], [0104]), the computer-implemented method comprising:
receiving training adjustment data (record partial views of the face; see Yu ¶ [0074]), the training adjustment data being based on geometry information of a module of an imaging apparatus, wherein the module partially covers a body region of a patient during acquisition of patient image data (FIG. 25 of Yu shows the detectors 2408 arranged about head coil 432 having a scissor angle based on the embodiment of FIG. 24, i.e. based on geometry information of a module of the imaging apparatus, further the head coil 432 on covers a portion of the patient; it should be appreciated that the predictive nature of the Yu embodiments indicate training for the abovementioned data because the prior data is fed into the predictive algorithms and thus encompasses training data; see Yu ¶ [0068] & [0103]-[0104]);
receiving training patient movement data , wherein the training patient movement data is based on the training adjustment data (“to calculate motion tracking information based on changes to the three-dimensional surface model as it is updated when the subject moves,” i.e. calculating differences, adjustment data, between the 3D surface model, patient image data, at n=i-1 or n=0 and the 3D surface model at n=i; see ¶ [0076]; further, the new patient movement data is analyzed and compared to the baseline patient, fitting, data to determine a new patient positioning estimate as described above, see ¶ [0112]-[0113]);
training, by a processor, a function based on the training patient movement data and the training adjustment data (it should be appreciated that the predictive nature of the Yu embodiments indicate training for the abovementioned data because the prior data is fed into the predictive algorithms and thus encompasses training data; see Yu ¶ [0068] & [0103]-[0104])); and
providing the trained function for generating patient movement data (position estimates accuracy can be determined by historical accuracy, i.e. historical accuracy is training image data, see Yu ¶ [0068], e.g. Kalman filtering, see Yu ¶ [0104], it should be appreciated that it is well known that Kalman Filtering is a machine learning algorithm).

With regards to Claim 17, an imaging apparatus (any combination of motion compensation systems 2400, 430, 440, 450, 460, 470, 480, 490; see Yu FIGS. 24-32 & ¶ [0161]-[0171]) comprising:
an imaging device (scanner 108) configured to acquire reference image data of a body region of a patient (“to calculate motion tracking information based on changes to the three-dimensional surface model as it is updated when the subject moves,” i.e. the determined changes or difference is a mapping transform between current state (n=i) or a previous state (n=i-1 or n=0) which is a reference model; see ¶ [0076]); and
a processor (motion tracking system 102a; see Yu FIGS. 24-32) configured to:
identify patient image data of a part of the body region of the patient during a medical imaging measurement (identifying at least one landmark; see ¶ [0008] & Claim 8);
identify an item of geometry information of a module of the imaging apparatus, wherein the module partially covers the body region of the patient during the acquisition of the patient image data (scissor angle 422 ensuring “line of sight” of a facial landmark, see FIG. 24 & ¶ [0162]; it should be appreciated that Yu discloses that any embodiment can be combined with the system of FIG. 24, thus, the system FIG. 25 clearly illustrates line of sight through the head coil 432 which connotes geometry information of the head coil 432 to maintain line of sight therethrough), wherein the module partially covers the body region of the patient during the acquisition of the patient image data (in fig. 25, the head coil 432 is clearly illustrated as partially covering the head in order to achieve line of sight, see ¶ [0162]-[0163]);
determine adjustment data based on the geometry information (“to calculate motion tracking information based on changes to the three-dimensional surface model as it is updated when the subject moves,” i.e. calculating differences between the 3D surface model at n=i-1 or n=0 and the 3D surface model at n=i; see ¶ [0076]); and
determine a patient movement during the medical imaging measurement with the imaging apparatus, the determination of the patient movement comprising determination of the patient movement based on the reference image data and the adjustment data (“to calculate motion tracking information based on changes to the three-dimensional surface model as it is updated when the subject moves,” i.e. the determined changes or difference is a mapping transform between current state (n=i) or a previous state (n=i-1 or n=0) which is a reference model; see ¶ [0076]).

With regards to Claim 18, wherein the imaging device is an optical camera (detectors 102 are cameras; see ¶ [0074]).

With regards to Claim 19, wherein the module is a head coil (head coil/cage 432, see ¶ [0163]-[0171] & FIGS. 25-28 and 32), the head coil comprising:
a housing (head coil/cage 432 is clearly illustrated as having a housing, see ¶ [0163]-[0171] & FIGS. 25-28 and 32); and 
a camera integrated into the housing (detector 2408 mounted to head coil  432, see ¶ [0163]-[0171] & FIGS. 25-28 and 32), the camera being configured to acquire image data of a face of a patient (detectors 2408 image landmarks 110a; see ¶ [0163]-[0171] & FIGS. 25-28 and 32). 

With regards to Claim 20, a non-transitory computer-readable storage medium that stores instructions executable by a programmable system control unit (software module linked to executable program executed by a processor, see ¶ [0175]) of an imaging apparatus to determine a patient movement during a medical imaging measurement with an imaging apparatus (any combination of motion compensation systems 2400, 430, 440, 450, 460, 470, 480, 490; see Yu FIGS. 24-32 & ¶ [0161]-[0171]), the instructions comprising:
acquiring reference image data of a body region of a patient (create a three-dimensional surface model of the object of interest, see [0076], and estimating/predicting a new patient position based on old/prior patient position movement data/estimates via sensors 2408; see ¶ [0103]-[0104]);
acquiring patient image data of a part of the body region of the patient during the medical imaging measurement (identifying at least one landmark; see ¶ [0008] & Claim 8);
providing an item of geometry information of a module of the imaging apparatus (scissor angle 422 ensuring “line of sight” of a facial landmark, see FIG. 24 & ¶ [0162]; it should be appreciated that Yu discloses that any embodiment can be combined with the system of FIG. 24, thus, the system FIG. 25 clearly illustrates line of sight through the head coil 432 which connotes geometry information of the head coil 432 to maintain line of sight therethrough), wherein the module partially covers the body region of the patient during the acquisition of the patient image data (in fig. 25, the head coil 432 is clearly illustrated as partially covering the head in order to achieve line of sight, see ¶ [0162]-[0163]);
determining, by a processor, adjustment data based on the geometry information (“to calculate motion tracking information based on changes to the three-dimensional surface model as it is updated when the subject moves,” i.e. calculating differences between the 3D surface model at n=i-1 or n=0 and the 3D surface model at n=i; see ¶ [0076]); and
determining, by the processor, the patient movement based on the reference image data and the adjustment data (“to calculate motion tracking information based on changes to the three-dimensional surface model as it is updated when the subject moves,” i.e. the determined changes or difference is a mapping transform between current state (n=i) or a previous state (n=i-1 or n=0) which is a reference model; see ¶ [0076]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14-15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claims 1-8, 10-13, and 16-20 above, and further in view of Slipsager et al.  ("Markerless motion tracking and correction for PET, MRI, and simultaneous PET/MRI," (19 April 2019) PLoS ONE 14(4): e0215524; hereinafter “Slipsager”).

With regards to Claim 14, a computer-implemented method for providing a trained function (computer implemented method for tracking motion, see Claim 11, where motion tracking is based on statistical and/or probabilistic prediction based on pattern recognition based on historical accuracy, see ¶ [0068], [0078], [0104]), the computer-implemented method comprising:
receiving training (position estimates accuracy can be determined by historical accuracy, i.e. historical accuracy is training image data, see Yu ¶ [0068], e.g. Kalman filtering, see Yu ¶ [0104], it should be appreciated that it is well known that Kalman Filtering is a machine learning algorithm), (facial and/or landmark tracking; see Yu ¶ [0074] & [0087]);

training, by a processor, a function based on the (position estimates accuracy can be determined by historical accuracy, i.e. historical accuracy is training, see Yu ¶ [0068], e.g. Kalman filtering, see Yu ¶ [0104]); and
providing the trained function, which is operable to generate (position estimates accuracy can be determined by historical accuracy, i.e. historical accuracy is training, see Yu ¶ [0068], e.g. Kalman filtering, see Yu ¶ [0104]).
While Yu teaches of that each detector is configured to record partial views of the face (see Yu ¶ [0074]) which one of ordinary skill in the art would understand the view being obscured by the head coil 432 in FIG. 25 and Yu teaches of training image data is discussed above with respect to predictive algorithms such as Kalman filtering (see Yu ¶ [0104]), Yu does not explicitly teach of receiving training module image data, i.e. image data of the head coil, and training differential data, i.e. image data of face segments with the imaged data of the module subtracted (see ¶ [0082] of the instant specification).
However, Slipsager does teach of a markerless motion tracker compatible with MRI systems based on an in-bore vision probe capable of capturing 3D point clouds within its FoV (see Slipsager pg. 4, ¶ 3-4 & FIG. 2). In particular, Slipsager teaches of receiving training module image data (the stationary head coil within the FoV is treated as inactive foreground, i.e. the head coil is imaged, module image data, see Slipsager pg. 4, ¶ 3-4 & FIG. 2), and receiving training differential image data (the inactive foreground is subtracted from the full FoV, i.e. patient image data, to yield the differential image data, see Slipsager pg. 4, ¶ 3-4 & FIG. 2), wherein the training differential image data is based on the training module image data and the training patient image data (the inactive foreground is subtracted from the full FoV, i.e. patient image data, to yield the differential image data, see Slipsager pg. 4, ¶ 3-4 & FIG. 2).
 Yu and Slipsager are both considered to be analogous to the claimed invention because they are in the same field of optical based motion correction in MR imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Slipsager to provide module image data and differential image data with Yu . Doing so would aid in occlusion effects when trying to achieve an optimal line of sight of the patient’s anatomical features and improve motion tracking due noise from the head coil (see Yu ¶ [0164] & Slipsager pg. 4. ¶ 4).

With regards to Claim 15, further comprising generating the differential image data using the provided trained function (computer implemented method for tracking motion, see Claim 11, and estimating/predicting a new patient position based on complex probabilistic/statistical approaches that utilize prior patient position estimates and new and old patient movement data, the prior patient position estimates along with the new/old patient movement data act to train the probabilistic/statistical approaches that estimate/predict a new patient position rendering a trained function, see Yu ¶ [0103]-[0104]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, & 9-20 have been considered but are moot because the new grounds of rejection necessitated by amendment.
With regards to Claim 1, Applicant contends that “Yu et al. do not disclose ‘providing an item of geometry information of a module of the imaging apparatus,’ where ‘the module partially covers the body region of the patient during the acquisition of the patient image data.’” The Office respectfully disagrees. Firstly, Yu explicitly teaches that “[A]ny of the embodiments disclosed herein can be combined with the system illustrated in” FIGS. 24-32 (see Yu ¶ [0161]-[0171]); thus, any combination of those embodiment is within the purview of Yu. For example, the scissor angle of FIG. 24, i.e. item of geometry information, can be combined with the head coil 432, i.e. module of the imaging apparatus partially covering the body region,  to ensure “line of sight” of the anatomical landmarks (see Yu ¶ [0161]-[0171] for multiple disclosures of line of sight & anatomical landmarks).
With regards to Claim 14 & 15, Applicant contends that Slipsager does not remedy the deficiencies of Yu. More specifically, Slipsager teaches that “[T]he stationary head coil within the FOV being treated as an inactive foreground segment and not being included in the motion tracking procedure teaches the opposite of training a function based on training module image data of a module of an imaging apparatus, as recited by independent claim 1.” The Office notes that independent Claim 1 as amended does not recite “training a function based on training module image data of a module of an imaging apparatus”; however, it appears that Applicant intended to contend that independent Claim 14 recited such limitations and will be interpreted as such. Having said that, the Office respectfully disagrees with Applicants’ interpretation of the claim language. 
The instant specification clearly describes that “The geometry information may be used, for example, as a mask. In this way, differential image data is produced from the geometry information of the module and the patient image data, for example. For example, a mask depth image of the module (e.g., of the head coil 100) may be subtracted from the continuous depth image, so that only segments (e.g., face segments) of the patient 15 remain.” (emphasis added). In other words, the geometry information is treated as inactive foreground and not included as the motion tracking procedure similar to Slipsager. However, since the inactive foreground is subtracted from the point cloud data yielding only the active background, i.e. differential data, the machine learning function of Yu will be trained based on masked active background which is still trained by the module image data of Slipsager. It appears that Applicant is attempting to contend that the function is trained directly from the training module image data; however, neither the claims nor the instant specification support directly training the function based on the training module image data.
With regards to the rejection under 35 U.S.C. 101, the amendments to the claims do not obviate the rejection and the analysis is updated in view of the amendments. 
With regards to the rejection under 35 U.S.C. 112(b) have been withdrawn, but new rejections under 35 U.S.C. 112(a) have been raised.
The claim objections have been withdrawn, however new claim objections have been raised based on the current amendments.
The double patenting objections have been withdrawn in light of the current amendments.
The objections to the drawings and specifications have been withdrawn in light of the current amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lu et al. (US PGPUB 20200302619) - discloses of a structured light motion tracking system integrated into a head coil which utilizes a neural network based image recognition system. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH S JASANI/               Examiner, Art Unit 3793      

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
    

    
        1 Ex parte Hannun, 2018-003323 (Apr. 1, 2019).